Citation Nr: 1505449	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction in rating from 100 percent to 40 percent for prostate cancer residuals was proper, to include whether the Veteran is entitled to a disability rating in excess of 40 percent.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which decreased the Veteran's rating from 100 to 40 percent.

In May 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for depression (now claimed as secondary to service-connected prostate cancer residuals and erectile dysfunction) has been raised by the record in his May 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

1.  In August 2011, the RO proposed to reduce the rating for prostate cancer from 100 percent to 40 percent, and in January 2012, the RO reduced the rating to 40 percent, effective April 1, 2012.

2.  Affording the Veteran the benefit of the doubt, at the time of the reduction from 100 percent to 40 percent, there had been a recurrence of the prostate cancer.

3.  In light of the restoration of a 100 percent rating for prostate cancer, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for an increased disability rating for prostate cancer in excess of 40 percent.


CONCLUSIONS OF LAW

1.  Reduction of the rating for prostate cancer from 100 percent to 40 percent was improper, and the criteria for restoration of a 100 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.115b, Diagnostic Codes 7527, 7528 (2014).

2.  The criteria for dismissal of the claim for an increased disability rating for prostate cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

Restoration of 100 Percent for Prostate Cancer

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  Because the 100 percent evaluation was effective August 21, 2009, and reduced to 40 percent effective April 1, 2012, it had not been in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not determinative in this instance.  Under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  

The criteria under which the 100 percent rating for prostate cancer was initially assigned are provided under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).  That code provides a 100 percent rating.  A note following that code provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the rating should be on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  Thus, the 100 percent continues until such time as there has been a determination that there has been no local reoccurrence or metastasis.  Any reduction of the 100 percent rating is contingent on a determination that there has been no local reoccurrence or metastasis.  

By way of background, service connection for prostate cancer was awarded in an April 2010 rating decision.  A 100 percent rating was assigned, effective August 21, 2009.  At that time, a future VA examination was to be performed in October 2010.  

During the course of the appeal, the CT and PETs scans were negative for any evidence of metastasis.  The Veteran's PSA tests revealed the following results:

September 2009: 5.9
December 2009: 4.3
April 2010: 1.6
November 2010: 1.2
July 2010: 1.2
May 2011: 1.2
November 2011: 1.7
September 2012: 3.2
December 2012: 3.0
February 2013: 4.2
July 2013: 3.4
February 2014: 6.2

In November 2010, the Veteran was afforded a VA examination, during which the examiner diagnosed the Veteran as having prostate cancer, in remission, status-post chemotherapy and radiation treatment with urinary frequency, impotence, and chronic fatigue.  The examiner described the Veteran's residuals symptoms as including urinary frequency.  

Following elevations in PSA, the Veteran underwent a transrectal ultrasonography (TRUS) procedure with biopsy in 2013.  At that time, the biopsy of the left prostate revealed adenocarcinoma of the prostate.  VA treatment records dated in 2014 indicate that the Veteran had biochemical recurrence of his prostate cancer.  

Upon careful review of the evidence of record, the Board finds all reasonable doubt in favor of the Veteran and that restoration of the 100 percent rating for his prostate cancer is warranted.  Giving the Veteran the benefit of the doubt, the evidence at the time of the rating reduction demonstrates that the prostate cancer was recurrent at that time.  This is shown by steadily increasing PSA readings as well as another prostate cancer diagnosis in early-2013.  

A finding that there has been no local recurrence or metastasis is required under the rating schedule for discontinuance of the 100 percent rating.  After considering the entire disease history, a preponderance of the evidence does not show a material improvement in the service connected adenocarcinoma of the prostate.  Therefore, the Board finds that the criteria for discontinuance of the 100 percent rating were not met at the time of the rating reduction.  Accordingly, the reduction is void and restoration of the 100 percent rating for prostate cancer is warranted.

The Board notes that its decision here does not preclude prospective action on the part of the RO to reduce the 100 percent rating based on the facts regarding the actual date of remission of the malignancy.  Nevertheless, as the reduction effectuated in the January 2012 rating decision is void, the appeal as to that issue is fully resolved.  

Increased Rating for Prostate Cancer

As restoration of the 100 percent rating for prostate cancer has been granted, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for an increased disability rating for prostate cancer in excess of 40 percent.  Accordingly, the proper course for the Board is a dismissal of the appeal as to that issue.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).


ORDER

Entitlement to restoration of a 100 percent rating for prostate cancer from April 1, 2012, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


